        Case 1:18-cv-12314-DJC Document 23-3 Filed 01/18/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUESSETS

Commonwealth Equity Services, LLC, ct al.,

                                  Plaintiffs,            Civil Action No. 1: 18-cv-12314

                        v.
The Ohio National Lile Insurance Company, et al.,

                                  DclCndants,

                         DECLARATION OF LORI DASHEWICH

       I, Lori Dashewich, declare under penalty of perjury, based on personal knowledge (unless

otherwise noted), as follows:

       1.      I am Lori Dashewich and I am the Vice President and Controller of Ohio National

Financial Services.

       2.      In that position, I am familiar and have extensive experience with the payment

and accounting processes involved with trail commissions paid to third-party broker-dealers

based on individual variable annuity products sold pursuant to Selling Agreements executed with

various Ohio National entities.

       3.      One broker-dealer that previously sold Ohio National individual variable

annuities, pursuant to a Selling Agreement, is Commonwealth Equity Services, LLC.

       4.      As to certain broker-dealers, including Commonwealth, commission funds based

on individual variable annuities sold under the Selling Agreement were wired by The Ohio

National Life Insurance Company ("ONLIC") directly to the Depository Trust & Clearing

Corporation ("DTCC"), which then passed on the funds paid by ONLIC to Commonwealth.

       5.      In such circumstances, DTCC simply acts as an intermediary for payments

directly from ONLIC to the broker-dealers- in this instance, Commonwealth.

                                                                                           Exhibit
                                                                                                     exhibitsticker.com




                                                                                             3
        Case 1:18-cv-12314-DJC Document 23-3 Filed 01/18/19 Page 2 of 7




       6.     As to Commonwealth specifically, this is shown by the documents attached to this

Declaration as Exhibit A.    Such documents include ONLIC accounting journal entries and

supporting documents that reflect a December 2018 commission payment or $649,203 .07 from

an ONLIC account to DTCC. These funds were then passed on to Commonwealth.

       I declare under penalty of perjury that the foregoing is true and correct and that this

declaration is executed this \&' day of January, 2019.




                                                    ~ (b__:J~\_.U-C ~
                                                     Lori Dashewich




                                                2
        ORACLE
Date A,cess Se


Edit Journal                                                                                                                                                                                                                                                            Save



     J urnal Batch MJV_AWD Spreadsheet A 2052311 340580 N                               Shaw More


                                                                Journal Batch      MJV_AWD Spreadsheet A 2052311 340580 N
                                                                  Description      F08_029                                                                                                                  Source   Spreadsheet

                                                                                                                                                                                                   Approval Status   Approved
                                                                Balance Type       Actual
                                                                                                                                                                                                      Batch Status   Posted
                                                            Accounting Period      Dec-16
                                                                                                                                                                                                 Completion Status   Complete
                                                                 Attachments AND 81Report for 12 05 06 on (I more )




 A   Journal I Show Lets                                                                                                                                                                                     4   36Adiustment


  Journal       Control Total    SeduencIng   Reversal




                                                                  Control Total

                                                                                                                                                                                            Total Accounted Debit                  649.203 07
                                                            Total Entered Debit                         649.203 07

                                                                                                                                                                                            Total Accounted Credit                 649.203 07
                                                            Total Entered Credit                        649.203 07




 A   Journal Lines

  Actions V       View v    Format                .;.!   ri        Detach

                                                  Entered (USD)
            Line * Account                                                      Description
                                                   Debit               Credit

                      110 131105 0000.0                            649 203 07 - RECORD COMPENSATION SENT VIA NSCC COMP WIRE ON 12-5-18 Initiated Sy. MSR • NSCC Comp wire sent on 12-5-48


            2         110 166105 0000 0        649.203 07                       - RECORD COMPENSATION SENT VIA NSCC COMP MARE 014 12-5-16 !nitrated By MSR NSCC Comp •ire sent on 12-5-16


            Total                             649,203.07          649,203.07

   Columns Hidden           11
                                                                                                                                                                                                                                                                               Case 1:18-cv-12314-DJC Document 23-3 Filed 01/18/19 Page 3 of 7




 3-A
                                                                                                                                                                                                                                         Exhibit
                                                                                                                                                                                                                                                   exhibitsticker.com




                                                                                                                                                                                                                                          3-A




                  Exhibit
  exhibitsticker.com
                    Case 1:18-cv-12314-DJC Document 23-3 Filed 01/18/19 Page 4 of 7




                                             Initiated By:
 p1-2 Ohio National                                                       ONLIC-110 Journal Voucher
 1M. Financial Services,                      MSR                     Total Disbursment Amt:  $0.00
                                 ONLIC-110                            No:
                                                                      Date:   Wednesday, December 05, 2018
                        rn Journal Voucher




Purpose (Prints on Check Stub)
 RECORD COMPENSATION SENT VIA NSCC COMP
 WIRE ON 12-5-18




                          Remember to use Oracle Coding for Journal Vouchers
                      AMOUNT                                                                       Vendor/
 ACCT      COST                                                                POLICY     CLAIM               InterCo
                     XXXXXX.XX                   DESCRIPTION                                        Emp STATE
NUMBER     UNIT                                                               NUMBER     NUMBER                Code
                      DR (CR)                                                                         #
    (6)      (4)                                (22 Character Max.)             (6-8)      (10)      (4)     (2)   (3)
 168105            649,203.07        NSCC COMP WIRE SENT ON 12-5-18             n/a
 131105            (649,203.07)      NSCC COMP WIRE SENT ON 12-5-18             n/a




          TOTAL        0.00                                                             Approved by:

GO BACK TO THE DATA ENTRY SCREEN
                     Case 1:18-cv-12314-DJC Document 23-3 Filed 01/18/19 Page 5 of 7

 JV Report
     From: 2018-12-06      To: 2018-12-06
 COMPANY .IV/i               DEBITS         CREDITS   BUSINESS   ,POLICY/
                                                                  POLIC14   WORKTYPE   STATI S
                                                      AREA       0RO(
                                                                 GROI P



                                      [REDACTED]
 ONLI                          [REDACTED]
\'




     [REDACTED]




sAAWD1Reports1Actg
sMWE1Reports1Actg JV.rpt                                                                   Page 1 of 3
                        Case 1:18-cv-12314-DJC Document 23-3 Filed 01/18/19 Page 6 of 7

 JV Report
    From: 2018-12-86
          2018-12-06            1'o: 2018-12-06
                                To:

 COM
 COMPAN1'  .1Vti
     PANI .1V#                     DEBITS           CREDITS     BUSINESS   POLICY/    WORKTI'PE
                                                                                      WORKTYPE    STATI
                                                                                                  STAT1 S
                                                                AREA       GROIT PI
                                                                           GROUP




[REDACTED]
   ONLI            36          $649,203.07        $649,203.07   CL                    JV          JV LICOKAY




[REDACTED]


sAAWD1RenortstActg .1V.rnt
sAAWIAllenortslActiz J V.rot                                                                          Page 2 of 3
                     Case 1:18-cv-12314-DJC Document 23-3 Filed 01/18/19 Page 7 of 7

 JV Report
    From: 2018-12-06        To: 2018-12-06
 COM PANI
 CCIMPANI"                    DEBITS         CREDITS   BE SINESS
                                                       BUSINESS    POLICY/
                                                                   POLICY/,   WORKT1PI.
                                                                              WORKTYPE    STATE
                                                                                          STATUSS
                                                       AREA
                                                       AREA,       GROI
                                                                   CROI P #




                            [REDACTED]




OA WM  ennrtslActP .1V
   WTMennrts1Art   .IV ml                                                                     Page 3 013
                                                                                                     of 3
